Citation Nr: 9900712	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-41 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945 and from September 1950 to June 1951.

This appeal comes before the Board of Veterans Appeals 
(Board) from a May 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
reopening of the veterans claim for service connection for a 
back disability.  The veteran has filed a timely notice of 
disagreement and perfected a substantive appeal.

In a decision dated in May 1953, the Board denied entitlement 
to service connection for spina bifida.  In April 1997, the 
veteran testified at a hearing over which a hearing officer 
of the RO presided.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has submitted new 
and material evidence sufficient to reopen his claim for 
entitlement to service connection for a back disability.  He 
states that his current back disability is the result of an 
injury, which occurred during his second period of active 
duty.  He asserts that the recent medical evidence which has 
been submitted, coupled with his testimony and the lay 
statements which have been provided, tends to show that his 
back disability was manifested in service and that it is new 
and material to his claim for service connection.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been received with regard to the veterans claim of 
entitlement to service connection for a low back disability.


FINDINGS OF FACT

1.  In a decision dated in May 1953, the Board denied 
entitlement to service connection for spina bifida.

2.  The evidence received since the May 1953 Board decision, 
which includes lay statements, hearing testimony and private 
medical evidence, bears directly and substantially on 
veterans claim.


CONCLUSION OF LAW

The evidence received since the May 1953 Board decision, 
which denied entitlement to service connection for a spina 
bifida, is new and material and the veterans claim has been 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation. 38 
C.F.R. § 3.303(c). 

The evidence of record at the time of the May 1953 Board 
decision may be briefly summarized.  The service medical 
records reflect that the veteran was evaluated by a physical 
evaluation board in April 1951 for back problems.  He 
received a disability discharge with a diagnosis of deformity 
of the body of the L4-L5, developmental, symptomatic, and 
progressive.  It was further determined that it existed prior 
to service and was not aggravated by service.

A VA examination was conducted in November 1951.  X-rays of 
the lumbosacral spine showed questionable early 
osteoarthritis of the right sacroiliac joint and minimal 
spina bifida.

In May 1953, the Board denied service connection for spina 
bifida.  At that time the Board determined that spina bifida 
was a developmental defect and not a disability for which 
service connection may be granted.  That decision of the 
Board was final38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998).  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(1998).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).

In adjudicating whether new and material evidence has been 
submitted, VA must first conduct a two-step analysis.  First, 
it must be determined whether the additional evidence is new 
and material.  Second, if that evidence is new and material, 
VA must review all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991).

New evidence is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is material where it is relevant to 
and probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellants claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The newly received evidence includes statements from the 
veterans private physician dated in January 1996 and April 
1997, which are to the effect that does not have any sign of 
spina bifida occulta, and that his impression is that the 
veteran has degenerative disk disease of the lumbar spine 
with nerve root irritation.  

Additionally, the veteran has submitted lay testimony from 
various family members and associates which describe a 
history of back pain exhibited by the veteran since service.  
The veteran also submitted a lay statement from a fellow 
serviceman who described in detail an incident in which the 
veteran was injured while riding in a jeep while on duty at 
Camp Atterbury, Indiana, in February 1951.  Finally, in his 
testimony before the hearing officer of the RO, the veteran 
indicated that he injured his back during that aforementioned 
jeep incident in February 1951.  He asserted that his back 
disability was not developmental in nature, but rather, the 
result of his period of active service.

The foregoing evidence is new because it is not cumulative.  
Moreover, it is material because it specifically relates to 
the existence of a current back disability, other than spina 
bifida, and probative as to the incurrence of a back disorder 
during service.  This evidence, under Justus, must be 
presumed to be credible for purposes of determining whether 
the evidence is new and material.  Therefore, the Board finds 
that the veterans claim of entitlement to service connection 
for a low back disability is reopened.


ORDER

New and material evidence having been received, the veterans 
claim of entitlement to service connection for a low back 
disability is reopened.


REMAND

Having reopened the claim for entitlement to service 
connection for a back disability, the Board must now consider 
whether it may render a pertinent decision based on a de novo 
review of the record. See Bernard v. Brown, 4 Vet.App. 384 
(1993).  

A review of the record indicates that the service medical 
records are incomplete.  The service medical records for the 
second period of active duty contain no clinical records 
pertaining to the evaluation(s) and treatment for his back 
disorder, which were reviewed by the physical evaluation 
board.  The Board finds that in light of the evidence 
discussed above additional development ids required.  is 
warranted.

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical 
records, which are not on record with 
regard to treatment for his back disorder 
since his release from active duty.  The 
RO should then obtain all records, which 
are not on file.  The RO should inform 
the veteran that he has the opportunity 
to submit any additional evidence and 
arguments in support of his claim.

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional medical records 
for the veterans second period of active 
duty, to include any records pertaining 
to an evaluation by a medical board and 
clinical records reviewed by the physical 
evaluation board during April and May 
1951 at Camp Atterbury, Indiana.

3.  Upon completion of the above 
development, the RO should then afford 
the veteran a VA examination by an 
orthopedic specialist in order to 
determine the nature, severity and 
etiology of any back disability.  The 
examiner should be provided with the 
veterans claims folder and a copy of 
this Remand for review in conjunction 
with the examination.  All appropriate 
tests and studies should be accomplished 
at this time. 

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
current disability involving the low 
back, to include arthritis of the right 
sacroiliac joint (see VA examination 
dated in November 1951), is related to 
the veterans military service.  If spina 
bifida occulta is diagnosed, the 
physician should state whether or not 
this is a congenital or developmental 
defect.  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (1998).

5.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
service connection for a back disability 
on a de novo review of the record.

If the benefits sought are not granted, a Supplemental 
Statement of the Case, to include the law and regulation 
regarding service connection, should be issued to the veteran 
and his representative and they should be provided an 
opportunity to respond.  The claims folder should then be 
returned to the Board for further review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States 

Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
